Citation Nr: 9914023	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-33 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to an increased rating for a back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1971.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for PTSD and for an evaluation in excess 
of 20 percent for his back disorder.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board or BVA) for resolution. 


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
PTSD, and no competent medical evidence establishing a nexus 
or link between any currently diagnosed psychiatric disorder 
and the veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical 
evidence, between the current medical symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1997).  

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence of a 
disease or injury in service, the existence of a current 
disability, and a nexus or link between the in-service injury 
or disease, and the current disability.  See Epps v. Gober, 
126 F.3d 1465 (1997).  Medical evidence is required to prove 
the existence of a current disability, and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence of an injury 
or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claim may be well grounded 
based on the application of the rule for chronicity and 
continuity of symptomatology, as set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply (that is, if a chronic 
disorder is not noted in service), a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
determined thereafter, and competent medical evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.  

The veteran's service personnel and service medical records 
show that he served in the Republic of South Vietnam during 
the Vietnam War era, and that he was issued the Vietnam 
Service and Vietnam Campaign Medals.  He contends, in 
substance, that he was lightly wounded in combat while 
serving in Vietnam, and that he now has PTSD as a result of 
his claimed combat.  A review of the veteran's service 
personnel records show that he served as a an assistant truck 
driver and a wheeled vehicle mechanic during the period he 
served in Vietnam.  His service medical records are 
completely negative for any indication that he was wounded in 
combat or otherwise, or that he was awarded the Purple Heart 
Medal.  

In December 1996, the veteran was requested to provide 
information concerning any claimed combat stressors, and was 
asked to complete a VA Form 21-4138, detailing the locations 
and units with which he served, and any specific incidents 
causing his alleged PTSD.  The veteran failed to respond to 
this request.  In support of his claim, the veteran submitted 
VA outpatient treatment records dating from May 1995 through 
November 1996 and afterwards, showing that he had been seen 
for complaints of depression and anxiety.  He reported having 
flashbacks and nightmares of Vietnam, and claimed to have 
injured his back when an armored personnel carrier (APC) in 
which he was riding struck a mine of some sort.  These 
records do not contain any diagnosis of PTSD.  

In January 1997, the veteran underwent a VA rating 
examination.  He reported that he had sustained a shell 
fragment wound to his left shoulder, but did not specify how 
this occurred.  The examiner observed that the veteran did 
not exhibit any of the signs or symptoms associated with 
PTSD.  He observed that the veteran had what was 
characterized as a substance abuse induced mood disorder.  In 
addition, the examiner noted that the veteran had been 
incarcerated on numerous occasions for possession and sale of 
controlled substances, and that he had indicated that he had 
entered treatment at the urging of his attorney in an attempt 
to receive a lighter sentence in a pending case against him.  

The veteran's wife and mother submitted signed affidavits in 
March 1997 stating that they had been informed by an Army 
chaplain that the veteran had been lightly wounded in 
Vietnam.  They stated that they were unable to recall the 
exact date or the name or title of the individual who had 
informed them of the wounding.  The veteran's wife stated 
that he had been issued a Purple Heart Medal in the field, 
but that the accompanying paperwork had never been submitted.  

In February 1998, the veteran appeared at a personal hearing 
with his wife before a Hearing Officer at the RO in which he 
testified that the Purple Heart Medal he had presented at the 
hearing constituted physical evidence of such an award, 
because it was of an older, World War II vintage, which was 
of the type issued to wounded soldiers in the Vietnam War.  
He stated that during the period he served in Vietnam, he 
experienced incoming mortar, rocket, and rocket propelled 
grenade (RPG) rounds and that he sustained superficial wounds 
on one such occasion.  He stated that shrapnel "knocked the 
back off" one of his knuckles, and left a scar on his 
forearm.  He stated that a medic informed him that he had 
begun the paperwork process for the Purple Heart Medal, and 
that his sergeant had given him the actual medal itself just 
prior to his returning home.  The veteran indicated that the 
sergeant advised him that the paperwork for the medal would 
eventually catch up to him after he had returned home.  As 
his PTSD-related stressor, the veteran recounted an incident 
in which a mortar crew from the 4th Engineers had been killed 
by incoming enemy artillery.  He stated that he had been 
wounded during this incident, and that he saw the bodies of 
the mortar crew who had been killed the following morning.  
The veteran was unable to recall the unit to which he was 
assigned at the time of this incident.  The veteran's wife 
testified that he would often wake up screaming "incoming" 
and would experience sudden episodes of anger and 
frustration.  

The Board has evaluated the foregoing, and finds that there 
is no competent medical evidence that the veteran currently 
has PTSD, and that there is otherwise no medical evidence of 
a nexus between any diagnosed psychiatric disorders and the 
veteran's active service.  The veteran has presented varying 
accounts of having been wounded when his APC struck a land 
mine, of having been wounded in the shoulder by shrapnel, and 
of having sustained shell fragment wounds in the knuckle and 
forearm by an incoming mortar round.  The Board notes that 
none of these claimed wounds are noted in the veteran's 
service medical records, and the service medical records do 
not show that the veteran was wounded otherwise.  

In addition, none of the medical records submitted in support 
of his claim show that the veteran has been diagnosed with 
PTSD.  The contemporaneous VA clinical treatment records show 
that the veteran complained of experiencing nightmares and 
flashbacks of Vietnam, but there is no diagnosis of record 
that he suffers from that disorder.  He has been shown to 
suffer from anxiety and depression, but the report of the 
January 1997 rating examination contains the examiner's 
finding that the veteran failed to exhibit any objective 
signs or symptoms of PTSD, and that he had a mood disorder 
that was the result of prolonged substance abuse.  

With respect to the veteran's claimed stressor(s), in his 
personal hearing, the veteran stated that he witnessed a 
mortar crew having been killed by an incoming mortar round, 
but he was unable to recall with any degree of certainty the 
unit to which these individuals were assigned, the location 
the incident allegedly occurred in, or even the unit to which 
he was assigned.  Further, through his service 
representative, the veteran contends that the Purple Heart 
Medal which he produced at his hearing is prima facie 
evidence of his having been awarded that medal for wounds 
sustained in combat, by virtue of his sworn testimony and the 
apparent age and physical condition of the medal itself.  
However, while the Board acknowledges that the veteran's wife 
and mother stated that they had been informed that he had 
been wounded in combat, and that at his personal hearing the 
veteran presented a Purple Heart Medal dating from World War 
II that may have been of a type issued to Army personnel in 
Vietnam, the veteran has presented no documentation in his 
service personnel or service medical records or elsewhere 
that he was ever wounded or that he ever received the Purple 
Heart Medal.  

The Board must find, therefore, that in the absence of 
competent medical evidence that he currently has PTSD, such 
as a medical diagnosis to that effect, or that any 
psychiatric disorder, such as depression, with which he is 
currently diagnosed is related to service, his claim is not 
well grounded.  In sum, as there is no clear diagnosis of 
PTSD, as required by 38 C.F.R. § 3.304(f) (1998) for service 
connection for PTSD, his claim must be denied.  

In addition, lay statements and testimony by the veteran and 
his wife that he currently has PTSD do not constitute medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Absent a 
diagnosis of PTSD, as noted, the Board must find the 
veteran's claim to be not well grounded, and must deny the 
claim on that basis.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for PTSD.  The Board has not been made aware of 
any additional relevant evidence which could serve to well 
ground the veteran's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board also recognizes that this issue is being disposed 
of in a manner that differs from that employed by the RO.  
The RO disposed of the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "When an RO does not 
specifically address the question of whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for service connection for PTSD.  See Robinette, 8 Vet. 
App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  


REMAND

The Board is of the opinion that additional action is 
required by the RO prior to any further review by the Board 
of the veteran's claim.  In October 1998, additional relevant 
evidence was received by the Board consisting of medical 
treatment records dating from March through September 1998 
which pertain to the veteran's service-connected back 
disorder.  The Board would observe that this material was 
received after the veteran's claims file had been referred to 
the BVA, and after the last Supplemental Statement of the 
Case (SSOC) was issued in May 1998.  It would appear that the 
RO has not had the opportunity to review and evaluate this 
evidence in connection with the veteran's claim for an 
increased evaluation.  The Board also notes that any 
pertinent evidence submitted to the BVA must be referred to 
the RO for review and preparation of a SSOC, unless this 
procedural right has been waived by the veteran.  See 
38 C.F.R. § 20.1304(c) (1998).  

As noted, there is no indication that the RO has had the 
opportunity to evaluate this evidence, and there is no SSOC 
of record showing that the above referenced evidence has been 
considered.  In addition, there is no indication that the 
veteran waived his procedural right to have this additional 
evidence considered by the RO.  Accordingly, the case must be 
returned to the RO for consideration of the additional 
evidence received In October 1998.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:  

1.  The RO should contact the veteran and 
inquire as to whether he has received any 
additional treatment for his service-
connected back disorder since the time of 
the last request for such material.  If 
so, after obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's claim, taking 
into consideration the newly submitted 
evidence, and any additional evidence 
associated with the claims file.  If the 
benefit sought on appeal is not granted, 
the veteran and his service 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the opportunity to respond 
thereto before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to provide due process and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

